Citation Nr: 1639068	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a phobia condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1964 to March 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear at a Travel Board hearing on March 25, 2013.  In a March 28, 2013 correspondence (VA Form 21-4138, Statement in Support of Claim), the Veteran indicated that had not received any notification of the hearing.  He stated that he had informed the VA Medical Center (VAMC) of his new address and thought that the VAMC would forward the new address to the VARO.  

Subsequent correspondence from the Veteran shows that he seeks to have his hearing rescheduled.  See statements dated in April 2013 and July 2014.  In September 2016, the Veteran's Accredited Representative reiterated that the Veteran still desires a Travel Board Hearing.  Since it appears the Veteran did not receive proper notification of his scheduled hearing, the Board finds there is good cause to reschedule him for the requested Travel Board hearing.  38 C.F.R. § 20.705 (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




